 
EXHIBIT 10.06
 
Certain portions of this exhibit (indicated by “[***]”) have been omitted
pursuant to Item 601(a)(6) of Regulation S-K.
This exhibit is an English translation of a foreign language document. The
Company hereby agrees to furnish to the SEC, upon request, a copy of the foreign
language document.
 
Supplementary Agreement
to an Employment Contract No. 15-128 from 09 February 2015
 
Almaty                                                                                                                      
December 30, 2019
 
Parties:
EMPLOYER: Joint Stock Company Freedom Finance, (Certificate of state
re-registration issued on September 09, 2013), located at: 77/7, al-Farabi ave.,
"Esentai Tower" BC, Floor 3, Almaty, represented by the Chairman of the
Management Board, Mr. Minikeyev Roman Damirovich, acting based on the Charter,
and
 
EMPLOYEE: Mr. Ler Evgeniy Oskarovich, ID number [***] -issued by the Ministry of
Internal Affairs dated [***], IIN [***], residing at the address: [***],
hereinafter jointly referred to as the Parties, have concluded this
supplementary agreement (hereinafter the "Agreement") to the employment contract
(hereinafter the "Contract") No. 15-128 dated February 9, 2015 about the
following:
 
1. Item 1. Appendix No. 1 to the Contract and put as follows:
1. The employer establishes the following size and procedure for remuneration of
the employee:
The monthly salary of an employee is: 4 770 000 (four million seven hundred and
seventy thousand) tenge (excluding contributions to compulsory social health
insurance, compulsory pension contributions to the accumulative pension fund and
individual travel tax and other compulsory payments at budget rates in the
manner determined by the legislation of the Republic of Kazakhstan.)
2. The date of the entry of paragraph 1. Annex No. 1 to the Contract from
01.01.2020.
3. The remaining terms of the Agreement remain unchanged.
4. This Agreement shall enter into force upon signature by the Parties.
5. This Agreement is made in two copies, one for each of the Parties.
 
5. DETAILS AND SIGNATURES
 
Employer:                                        

Employee:
Joint Stock Company                           

Ler Evgeniy Oskarovich
Freedom Finance
 
050040, Republic of Kazakhstan               

ID number [***]
Almaty City, Bostandyk District                               

Issued by Ministry of Internal Affairs
77/7, al-Farabi ave., Floor 3                                       

of Kazakhstan dated [***]
RNN [***]                                                           

IIN [***]
BIN 061140003010                                                    

Republic of Kazakhstan, Almaty City,
IIC [***]                                        

[***]
[***]
BIC [***]
 
Chairman of the Board
 
 
/s/ Minikeyev
R.D.                                                                                      
/s/ Ler E.O.
Minikeyev,
R.D.                                                                                      
Ler E.O.
 
Translation of the company seal:
/Republic of Kazakhstan, Almaty
Freedom Finance Joint Stock Company/
 
 
 
